Moyer, CJ.
This affidavit of disqualification was filed by Nancy J. Dameron, counsel for defendant Thomas Keenan, seeking the disqualification of Judge Steven E. Martin from further proceedings regarding the above-captioned case.
Affiant asserts that Judge Martin has ruled against the defense on every . motion filed in the underlying case, including several motions that were heard on April 23, 1998. Judge Martin disputes this assertion and states that he has ruled in favor of the defense on a number of evidentiary matters and matters related to the defendant’s bond. Regardless, disagreement or dissatisfaction with a judge’s rulings of law are not, without more, grounds for disqualification, see In re Disqualification of Murphy (1988), 36 Ohio St.3d 605, 522 N.E.2d 459, and there is no indication that Judge Martin’s rulings in the underlying case are the product of bias or prejudice against affiant or her client.
Affiant also alleges that Judge Martin personally dislikes her, but she fails to include any facts to substantiate this claim. R.C. 2701.03(B)(1) requires that an affiant include specific allegations on which a claim of disqualification is based and facts to support those allegations. Vague and unsubstantiated allegations, such *1229as those made by affiant, are insufficient to support a finding of bias or prejudice. See In re Disqualification of Walker (1988), 36 Ohio St.3d 606, 522 N.E.2d 460.
For these reasons, the affidavit of disqualification is found not well taken and is denied. The case shall proceed before Judge Martin.